Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 08/10/2022.
Claims 1-10 and 13-23 are pending.
Claims 1, 4, 7 and 9  have been amended.
Claims 11 and 12 are cancelled.
Claims 13-23 are newly added.

Response to Arguments
Objections
In claim 1, line 9, “comprising” has been changed to “comprising:”;
In claim 3, line 2, “comprise” has been changed to “comprise:”;
In claim 4, line 2, “comprise” has been changed to “comprise:”; 
In claim 7, line 2, “comprise” has been changed to “comprise:”;
In claim 9, line 2, “comprise” has been changed to “comprise:”;
The objections in these regard has been withdrawn.

REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
Applicant argues that Tetsuya describes a device that can switch between wired and wireless communication modes. However, Tetsuya does not teach or suggest an information processing apparatus configured to perform enabling, according to that a user operation to cancel the setting of the first communication function has been accepted before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, the second communication function which has been disabled, as required by amended claim 1.
Applicant argues that Takeuchi is directed to a configuration in which the CPU determines whether the communication apparatus includes the network interface for wireless communication based on the information acquired. Takeuchi, however, does not teach or suggest an information processing apparatus configured to perform enabling, according to that a user operation to cancel the setting of the first communication function has been accepted before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, the second communication function which has been disabled, as required by amended claim 1.
Examiner’s Response:
The applicant's arguments/remarks filed on 08/10/2022 regarding claims 1-10 and 13-23 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts, and newly cited art, Jones et al. (hereinafter referred to as Jones) (U.S. Pub. No. 2013/0178234 A1).
As recited in ¶ [0028], “if a wired connection is used, the cell phone could either be configured to ignore the wireless signal once is received a wired signal, or the vehicle could be configured to cancel the wireless signal once the cell phone is connected to the wired connection”, Jones teaches enabling, according to that a user operation to cancel the setting of the first communication function has been accepted before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, the second communication function which has been disabled.

DETAILED ACTION
The claims 1-9 and 12-23 are pending and are considered in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103  as being unpatentable over Tetsuya (JAPAN Patent JP 2013-46290 A), in view of Takeuchi (U. S. Pub. No. 20180332586  A1), and further in view of Jones et al. (hereinafter referred to as Jones) (U.S. Pub. No. 2013/0178234 A1).
As to claim 1, Tetsuya teaches an information processing apparatus comprising: a first communication interface configured to perform wireless communication via a network provided by an external access point; and a second communication interface configured to perform wired communication  (See at least Abstract, “A communication apparatus includes, as an access point, a wireless communication unit that can perform wireless communication based on predetermined communication setting information, and a wired communication unit that performs communication via a wire”); at least one memory that stores a set of instructions; and at least one processor that executes the instruction, the instructions (See at least Page 7, “the communication device 100 includes a CPU 110”; and Page 15, “when a predetermined program is installed in the communication device 100, the setting information set in one communication device is saved in a storage medium such as a USB memory”), when executed, causing the information processing apparatus to perform operations comprising: disabling, according to that a user operation to set a first communication function for connecting to the external access point via the first communication interface to perform wireless communication via the external access point has been accepted (See at least Abstract, “A communication apparatus includes, as an access point, a wireless communication unit that can perform wireless communication based on predetermined communication setting information, and a wired communication unit that performs communication via a wire…in the first operation mode, communication setting information already set in one access point device is provided”), a second communication function for performing wired communication via the second communication interface (See at least Page 12, “the change of the setting information is rejected in step 550. When rejecting the change of the setting information, the setting information of the communication device 100a is not changed. When rejecting the change of the setting information, the CPU 110a of the communication device 100a transmits a setting rejection response to the communication device 100b that has transmitted the setting change permission request. The setting response is a message notifying that the setting change is rejected ”), 
Although Tetsuya teaches the substantial features of the claimed invention, Tetsuya fails to expressly teach wherein a user operation to cancel the setting of the first communication function has been accepted before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, that second communication function.
In analogous teaching, Takeuchi exemplifies this wherein Takeuchi teaches wherein a use operation to cancel the setting of the first communication function has been accepted before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, a setting indicating that the second communication function will be used (See at least {0028], “does not necessarily need to include the network interface 211 for wireless communication. More specifically, the information processing apparatus can have only the network interface for wired communication”; and ¶ [0061], “determines whether the communication apparatus includes the network interface for wireless communication based on the information acquired in step S313. If the CPU 203 determines that the communication apparatus 101 does not include the network interface  for wireless communication, the CPU ends the processing”).
Thus, given the teaching of Takeuchi, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Takeuchi, system and method for using external apparatus for communication, into Tetsuya, communication device, communication system and method for sharing communication setting information, for method and system of connecting a communication apparatus that unitized multiple communication mode. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a plurality of frequency bands and external apparatus (See Takeuchi: Summary).
Although Tetsuya and Takeuchi teach the substantial features of the claimed invention, Tetsuya and Takeuchi fail to expressly teach wherein enabling according to that a user operation to cancel the setting of the first communication function has been accepted before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, that second communication function which has been disabled.
In analogous teaching, Jones teaches enabling, according to that a user operation to cancel the setting of the first communication function has been accepted before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, the second communication function which has been disabled (See at least in ¶ [0028], “if a wired connection is used, the cell phone could either be configured to ignore the wireless signal once is received a wired signal, or the vehicle could be configured to cancel the wireless signal once the cell phone is connected to the wired connection”).
Thus, given the teaching of Jones, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Jones, system and method for limiting usage of a wireless communication, into Takeuchi, system and method for using external apparatus for communication, and Tetsuya, communication device, communication system and method for sharing communication setting information, for method and system of connecting a communication apparatus that unitized multiple communication mode. One of the ordinary skills in the art would have been motivated because the method and system can be used to limit or disabling wireless communication function (See Jones: Summary).

As to claim 2, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 1. Tetsuya further teaches wherein in a case wherein the second communication function has not been disabled in a case in which the user operation for setting the first communication function has been accepted, the setting indicating that the second communication function is disabled (See page 11, “The setting change phase can be classified into a case where a master accepts an instruction to change setting information shared between the communication devices 100a to 100c and a case where a slave accepts. As an aspect in which the master receives the change  instruction, for example, the user can perform the above-described new setting phase process again. By performing the new setting phase process again, the setting information set in the communication device 100a is changed to new contents”), and in a case where the user operation to cancel the setting of the first communication function before the information processing apparatus belongs to the network provided by the external access point via the first communication interface has been accepted in a case where the second communication function has been disabled based on accepting, as a trigger, the user operation to set the first communication function, the second communication function is enabled (See at least Page 13, “will cancel release stand-alone mode, if a predetermined event is detected as a process of the prohibition part 122b . Thereby, the CPU 110b changes the setting by the above steps S430 to S480 when the beacon is received next time. As a result, the communication devices 100a to 100c can share the same setting information again. According to this configuration, the stand-alone mode is not continued even after the user has not intention of operating the communication device 100b in the stand-alone mode. In addition, the cancellation of the stand-alone mode is performed automatically”).

As to claim 3, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 2. Tetsuya further teaches wherein the operations further comprise: performing a predetermined notification operation to a user in a case where the second communication function has been enabled based on accepting, as a trigger, the user operation to cancel the setting of the first communication function (See at least Abstract, “A communication apparatus includes, as an access point, a wireless communication unit that can perform wireless communication based on predetermined communication setting information, and a wired communication unit that performs communication via a wire”; and Page 15, “when a predetermined program is installed in the communication device 100, the setting information set in one communication device is saved in a storage medium such as a USB memory”).

As to claim 4, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 2. Tetsuya further teaches further comprising a display unit, wherein the operations further comprise executing control so as to display, on the display unit, a screen for performing a setting operation of the first communication function (See at least Page 8, “Note that the interface for accepting the activation instruction may be set as appropriate. For example, when the simple setting button 170 includes a display, a GUI may be used”), and setting, in a case in which the user operation to cancel the setting of the first communication function has been accepted in a state in which the screen for performing the setting operation is displayed on the display unit, the second communication function is enabled (See at least Abstract, “A communication apparatus includes, as an access point, a wireless communication unit that can perform wireless communication based on predetermined communication setting information, and a wired communication unit that performs communication via a wire…in the first operation mode, communication setting information already set in one access point device is provided”).

As to claim 5, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 4. Tetsuta further teaches wherein the screen for performing the setting operation includes at least a first screen configured to accept an operation for selection an access point and a second screen which is displayed after accepting the operation for selecting on the first screen and configured to allow a network key corresponding to the selected access point to be input (See at least Page 16, “The operation mode may be configured to be grasped. Further, the communication device 100 as a master may be configured to output the grasped operation mode. The mode of output may be set as appropriate, and my be, for example, transmission of a WEB screen or display on a display included in the communication apparatus 100”).

As to claim 6, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 2. Tstsuta further teaches wherein the operation further comprise notifying, in a case in which as user operation for using the first communication function has been accepted, a user of information indicating that the second communication function will not be able to be used (See at least page 16, “the communication apparatus 100 may notify the master to that effect by a control packet. Alternatively, the communication device 100 as the master transmits a request for notifying the master of the operation mode of the other communication device 100 to the other communication device 100 by the control packet, and the other communication device 100 is transmitted as a response”).

As to claim 7, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 6. Tetsuya further teaches wherein the operation further comprise: setting, in a case in which the user operation to cancel the setting operation has been accepted in a state in which the user has been notified of the information, enabling the wired communication that had been disabled (See at least page 9, “the communication device 100 becomes a master when the setting information is set in the WPS process. Thus, the operation mode setting process ends, Such a configuration enables the communication device 100 to autonomously set the operation mode”; and page 11, “the user may connect a personal computer to the wired LAN interface 180, input desired setting information from the personal computer, and the master may receive the input information”).

As to claim 8, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 1. Tetsuya further teaches wherein the second communication interface is a communication interface configured to communication with an external network by using an Ethernet cable (See at least Page 16, “the wired communication means is not limited to the PLC, and various means can be adopted. For example, Ethernet (registered trademark) may be used as a wired communication means”).

As to claim 9, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 1. Tetsuya further teaches wherein the operations further comprise enabling, in accordance with accepting a predetermined a predetermined user operation, a direct wireless communication function configured to cause the information processing apparatus to function as an access point that communicates with an external apparatus without intervention of the external access point, wherein the second communication function is not disabled even when the direct wireless communication function is enabled (See at least page 9, “the communication device 100 becomes a master when the setting information is set in the WPS process. Thus, the operation mode setting process ends, Such a configuration enables the communication device 100 to autonomously set the operation mode”; and page 11, “the user may connect a personal computer to the wired LAN interface 180, input desired setting information from the personal computer, and the master may receive the input information”).

As to claim 10, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 1. Tetsuya further teaches wherein the information processing apparatus is a printer (See at least ¶ [0017], “in the present exemplary embodiment, a printer is described as an example of a communication apparatus”).

As to claim 13, Tetsuya, Takeuchi and Jones the apparatus according to claim 1. Tetsuya teaches wherein before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, the second communication is disabled based on the saved setting regarding the second communication according to that the user operation to cancel the setting of the first communication function has been accepted (See at least Abstract, “A communication apparatus includes, as an access point, a wireless communication unit that can perform wireless communication based on predetermined communication setting information, and a wired communication unit that performs communication via a wire…in the first operation mode, communication setting information already set in one access point device is provided”),.
Jones further teaches wherein before disabling the second communication, a setting regarding the second communication is saved according to that a user operation to set the first communication function has been accepted (See at least ABSTRACT, “if a wired connection is used, the cell phone could either be configured to ignore the wireless signal once is received a wired signal, or the vehicle could be configured to cancel the wireless signal once the cell phone is connected to the wired connection”).
Thus, given the teaching of Jones, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Jones, system and method for limiting usage of a wireless communication, into Takeuchi, system and method for using external apparatus for communication, and Tetsuya, communication device, communication system and method for sharing communication setting information, for method and system of connecting a communication apparatus that unitized multiple communication mode. One of the ordinary skills in the art would have been motivated because the method and system can be used to limit or disabling wireless communication function (See Jones: Summary).

As to claim 14, T Tetsuya, Takeuchi and Jones teaches the apparatus according to claim 1. Jones further teaches wherein the user operation to cancel the setting of the first communication function is accepted when an operation unit is operated to cancel the setting of the first communication function without an operation to select the external access point discovered by the first communication path See at least ABSTRACT, “if a wired connection is used, the cell phone could either be configured to ignore the wireless signal once is received a wired signal, or the vehicle could be configured to cancel the wireless signal once the cell phone is connected to the wired connection”).
Thus, given the teaching of Jones, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Jones, system and method for limiting usage of a wireless communication, into Takeuchi, system and method for using external apparatus for communication, and Tetsuya, communication device, communication system and method for sharing communication setting information, for method and system of connecting a communication apparatus that unitized multiple communication mode. One of the ordinary skills in the art would have been motivated because the method and system can be used to limit or disabling wireless communication function (See Jones: Summary).

As to claim 15, Tetsuya teaches an information processing apparatus comprising: a first communication interface configured to perform wireless communication via a network provided by an external access point; and a second communication interface configured to perform wired communication  (See at least Abstract, “A communication apparatus includes, as an access point, a wireless communication unit that can perform wireless communication based on predetermined communication setting information, and a wired communication unit that performs communication via a wire”); at least one memory that stores a set of instructions; and at least one processor that executes the instruction, the instructions (See at least Page 7, “the communication device 100 includes a CPU 110”; and Page 15, “when a predetermined program is installed in the communication device 100, the setting information set in one communication device is saved in a storage medium such as a USB memory”), when executed, causing the information processing apparatus to perform operations comprising: disabling, according to that a user operation to set a first communication function for connecting to the external access point via the first communication interface to perform wireless communication via the external access point has been accepted (See at least Abstract, “A communication apparatus includes, as an access point, a wireless communication unit that can perform wireless communication based on predetermined communication setting information, and a wired communication unit that performs communication via a wire…in the first operation mode, communication setting information already set in one access point device is provided”), a second communication function for performing wired communication via the second communication interface (See at least Page 12, “the change of the setting information is rejected in step 550. When rejecting the change of the setting information, the setting information of the communication device 100a is not changed. When rejecting the change of the setting information, the CPU 110a of the communication device 100a transmits a setting rejection response to the communication device 100b that has transmitted the setting change permission request. The setting response is a message notifying that the setting change is rejected ”), 
Although Tetsuya teaches the substantial features of the claimed invention, Tetsuya fails to expressly teach wherein before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, enabling that second communication function which has been disabled according to that a user operation to cancel the setting of the first communication function has been accepted in a state in which information of the external access point discovered by the first communication function is displayed. before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, that second communication function.
In analogous teaching, Takeuchi exemplifies this wherein Takeuchi teaches wherein a use operation to cancel the setting of the first communication function has been accepted before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, a setting indicating that the second communication function will be used (See at least {0028], “does not necessarily need to include the network interface 211 for wireless communication. More specifically, the information processing apparatus can have only the network interface for wired communication”; and ¶ [0061], “determines whether the communication apparatus includes the network interface for wireless communication based on the information acquired in step S313. If the CPU 203 determines that the communication apparatus 101 does not include the network interface  for wireless communication, the CPU ends the processing”).
Thus, given the teaching of Takeuchi, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Takeuchi, system and method for using external apparatus for communication, into Tetsuya, communication device, communication system and method for sharing communication setting information, for method and system of connecting a communication apparatus that unitized multiple communication mode. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a plurality of frequency bands and external apparatus (See Takeuchi: Summary).
Although Tetsuya and Takeuchi teach the substantial features of the claimed invention, Tetsuya and Takeuchi fail to expressly teach wherein enabling according to that a user operation to cancel the setting of the first communication function has been disabled before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, that second communication function which has been disabled.
In analogous teaching, Jones teaches enabling according to that a user operation to cancel the setting of the first communication function has been disabled before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, that second communication function which has been disabled (See at least in ¶ [0028], “if a wired connection is used, the cell phone could either be configured to ignore the wireless signal once is received a wired signal, or the vehicle could be configured to cancel the wireless signal once the cell phone is connected to the wired connection”).
Thus, given the teaching of Jones, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Jones, system and method for limiting usage of a wireless communication, into Takeuchi, system and method for using external apparatus for communication, and Tetsuya, communication device, communication system and method for sharing communication setting information, for method and system of connecting a communication apparatus that unitized multiple communication mode. One of the ordinary skills in the art would have been motivated because the method and system can be used to limit or disabling wireless communication function (See Jones: Summary).

As to claim 16, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 15. Tetsuya further teaches wherein if the setting indicating that the second communication function will not be used is not set in a case in which the user operation for setting the first communication function has been accepted, the setting indicating that the second communication function will not be used will be set  (See page 11, “The setting change phase can be classified into a case where a master accepts an instruction to change setting information shared between the communication devices 100a to 100c and a case where a slave accepts. As an aspect in which the master receives the change  instruction, for example, the user can perform the above-described new setting phase process again. By performing the new setting phase process again, the setting information set in the communication device 100a is changed to new contents”), and if the user operation to cancel the setting of the first communication function before the information processing apparatus belongs to the network provided by the external access point via the first communication interface has been accepted in a case in which the setting indicating that the second communication function will not be used has been set based on accepting, as a trigger, the user operation to set the first communication function, the setting indicating that the second communication function will be used will be set (See at least Page 13, “will cancel release stand-alone mode, if a predetermined event is detected as a process of the prohibition part 122b . Thereby, the CPU 110b changes the setting by the above steps S430 to S480 when the beacon is received next time. As a result, the communication devices 100a to 100c can share the same setting information again. According to this configuration, the stand-alone mode is not continued even after the user has no intention of operating the communication device 100b in the stand-alone mode. In addition, the cancellation of the stand-alone mode is performed automatically”).

As to claim 17, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 16. Tetsuya further teaches wherein the operations further comprise: performing a predetermined notification operation to a user in a case in which the setting indicating that the second communication function will be used has been set based on accepting, as a trigger, the user operation to cancel the setting of the first communication function (See at least Abstract, “A communication apparatus includes, as an access point, a wireless communication unit that can perform wireless communication based on predetermined communication setting information, and a wired communication unit that performs communication via a wire”; and Page 15, “when a predetermined program is installed in the communication device 100, the setting information set in one communication device is saved in a storage medium such as a USB memory”).

As to claim 18, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 16. Tstsuta further teaches wherein the operation further comprise notifying, in a case in which as user operation for using the first communication function has been accepted, a user of information indicating that the second communication function will not be able to be used (See at least page 16, “the communication apparatus 100 may notify the master to that effect by a control packet. Alternatively, the communication device 100 as the master transmits a request for notifying the master of the operation mode of the other communication device 100 to the other communication device 100 by the control packet, and the other communication device 100 is transmitted as a response”).

As to claim 19, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 18. Tetsuya further teaches wherein the operation further comprise: setting, in a case in which the user operation to cancel the setting operation has been accepted in a state in which the user has been notified of the information, enabling the wired communication that had been disabled (See at least page 9, “the communication device 100 becomes a master when the setting information is set in the WPS process. Thus, the operation mode setting process ends, Such a configuration enables the communication device 100 to autonomously set the operation mode”; and page 11, “the user may connect a personal computer to the wired LAN interface 180, input desired setting information from the personal computer, and the master may receive the input information”).

As to claim 20, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 15. Tetsuya further teaches wherein the second communication interface is a communication interface configured to communication with an external network by using an Ethernet cable (See at least Page 16, “the wired communication means is not limited to the PLC, and various means can be adopted. For example, Ethernet (registered trademark) may be used as a wired communication means”).

As to claim 21, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 15. Tetsuya further teaches wherein the operations further comprise: enabling, in accordance with accepting a predetermined a predetermined user operation, a direct wireless communication function configured to cause the information processing apparatus to function as an access point that communicates with an external apparatus without intervention of the external access point, wherein the second communication function is not set even when the direct wireless communication function is enabled (See at least page 9, “the communication device 100 becomes a master when the setting information is set in the WPS process. Thus, the operation mode setting process ends, Such a configuration enables the communication device 100 to autonomously set the operation mode”; and page 11, “the user may connect a personal computer to the wired LAN interface 180, input desired setting information from the personal computer, and the master may receive the input information”).

As to claim 22, Tetsuya, Takeuchi and Jones teach the apparatus according to claim 15. Tetsuya further teaches wherein the information processing apparatus is a printer (See at least ¶ [0017], “in the present exemplary embodiment, a printer is described as an example of a communication apparatus”).

As to claim 23, Tetsuya, Takeuchi and Jones the apparatus according to claim 15. Tetsuya teaches wherein before the information processing apparatus belongs to the network provided by the external access point via the first communication interface, the second communication is disabled based on the saved setting regarding the second communication according to that the user operation to cancel the setting of the first communication function has been accepted (See at least Abstract, “A communication apparatus includes, as an access point, a wireless communication unit that can perform wireless communication based on predetermined communication setting information, and a wired communication unit that performs communication via a wire…in the first operation mode, communication setting information already set in one access point device is provided”),.
Jones further teaches wherein before disabling the second communication, a setting regarding the second communication is saved according to that a user operation to set the first communication function has been accepted (See at least ABSTRACT, “if a wired connection is used, the cell phone could either be configured to ignore the wireless signal once is received a wired signal, or the vehicle could be configured to cancel the wireless signal once the cell phone is connected to the wired connection”).
Thus, given the teaching of Jones, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Jones, system and method for limiting usage of a wireless communication, into Takeuchi, system and method for using external apparatus for communication, and Tetsuya, communication device, communication system and method for sharing communication setting information, for method and system of connecting a communication apparatus that unitized multiple communication mode. One of the ordinary skills in the art would have been motivated because the method and system can be used to limit or disabling wireless communication function (See Jones: Summary).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
11/06/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456